Title: To James Madison from Albert Gallatin, 14 November 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


14 November 1801, Treasury Department. Encloses papers [not found] pertaining to Colonel Cambray’s claim against the U.S. The principal is payable to him or his attorney only at the treasury, upon delivery of certificates, which Cambray may send to his attorney in this country. Encloses copy of forms that will eliminate Cambray’s fears of losing debt should certificates be lost at sea. States that no interest accrued after government offered payment in January 1793.
 

   RC and enclosure (DNA: RG 59, ML). RC 2 pp. Enclosure (1 p.) is a note signed by John Laub describing the procedure and documents required for renewal of lost certificates. For the background of Louis-Antoine-Jean-Baptiste Cambray-Digny, Lafayette’s friend and officer of engineers in the Continental army, see Stanley Idzerda et al., eds., Lafayette in the Age of the American Revolution: Selected Letters and Papers, 1776–1790 (5 vols. to date; Ithaca, N.Y., 1977—), 2:71, 77.

